PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks the sum of $7,788.00 for an accepted bid that was negligently revoked and then rebid. However, claimant has agreed to settle and relinquish this claim against respondent for the amount of $5,000.00. Through the settlement agreement, respondent admits that claimant is entitled to recover a sum certain and that the amount of $5,000.00 is a fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In accordance with the settlement agreement entered into by the parties, the Court hereby makes an award to claimant in the amount of $5,000.00.
Award of $5,000.00.